FILE COPY




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                       November 8, 2022

                                      No. 04-22-00551-CV

                               THE CITY OF CASTLE HILLS,
                                        Appellant

                                                v.

                           Jenifer Ashley Andrea ROBINSON, et al,
                                           Appellees

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-CI-22569
                         Honorable Angelica Jimenez, Judge Presiding


                                         ORDER
        Appellees have filed a motion for a thirty-day extension of time to file a brief. We grant
in part the motion and order appellees’ brief filed by November 28, 2022. Because of the time
constraints governing the disposition of this appeal, further requests for extensions of time will
be disfavored.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of November, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court